1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   ANGELINA NUNES, et al.,                              )   Case No.: 1:19-cv-00204-AWI-BAM
                                                          )
12                    Plaintiffs,                         )   ORDER GRANTING APPLICATION FOR
                                                          )   APPOINTMENT OF ANGELINA NUNES AS
13           v.                                           )   GUARDIAN AD LITEM FOR D.X. AND L.X.
14                                                        )
     CARRIE STEPHENS, et al.,                             )   (Doc. No. 12)
15                                                        )
                      Defendants.                         )
16                                                        )
                                                          )
17                                                        )
18
19           On May 16, 2019, Plaintiffs Angelina Nunes and Emanuel Alves, through counsel, submitted
20   an application for a court order appointing Angelina Nunes as guardian ad litem for minor Plaintiffs
21   D.X. and L.X.1 (Doc. No. 15.)
22           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to
23   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th
24   Cir. 2011). Rule 17 provides that “[t]he court must appoint a guardian ad litem—or issue another
25   appropriate order—to protect a minor or incompetent person who is unrepresented in an action.” Fed.
26   R. Civ. P. 17(c)(2).
27
     1
             Defendants have not yet answered the complaint or otherwise appeared in this action. A Mandatory Scheduling
28   Conference is currently set for June 6, 2019.

                                                               1
1
              Local Rule 202(a) of this Court further states, in pertinent part:
2
              Upon commencement of an action or upon initial appearance in defense of an action by
3             or on behalf of a minor . . . the attorney representing the minor or incompetent person
              shall present . . . a motion for the appointment of a guardian ad litem by the Court, or . . .
4
              a showing satisfactory to the Court that no such appointment is necessary to ensure
5             adequate representation of the minor or incompetent person.

6
     See L.R. 202(a). The decision to appoint a guardian ad litem “must normally be left to the
7
     sound discretion of the trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804
8
     (9th Cir. 1986).
9
              By the application and supporting declarations, Plaintiffs seek to have the court appoint
10
     Plaintiff Angelina Nunes as the guardian ad litem for minor plaintiffs L.X. and D.X. Ms. Nunes is the
11
     mother of L.X. and D.X. She alleges that the role of guardian ad litem has been explained to her by
12
     counsel and she is competent and willing to act as a guardian for the purpose of this action. (Doc. No.
13
     12-1.)
14
              Finding good cause, IT IS HEREBY ORDERED that Plaintiff Angelina Nunes is appointed as
15
     guardian ad litem for Plaintiffs L.X. and D.X. in this action.
16
17   IT IS SO ORDERED.
18
        Dated:      May 24, 2019                                 /s/ Barbara   A. McAuliffe             _
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                           2
